Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on 02/11/2022. New claims 29-36 are added. The amendment has been entered. Claims 1-36 are pending in the application. 

Response to Arguments
	Applicant argues on page 8-9 Remarks filed on 2/11/2022 that new claims 29-31 define certain features similar to those of the allowable claims. 
	Examiner respectfully disagreed with applicant’s argument because new claim 29 and 31-33 and 35-36 were taught by the prior arts Gelfand and Smith. See below rejection for detail. Examiner agreed that claim 30 is reciting similar feature as allowable subject matter indicated in previous office action. Examiner also found that the claims 33-34 recites allowable subject matter after updating searches and reviewing previous search results.
Applicant argues on page 11-13 Remarks filed on 2/11/2022 that Gelfand discloses a mobile terminal generally using position information for point-of-interest (POI) and does not disclose service nodes to facilitate installation of the user node. Applicant further argues that Smith does not seem to disclose anything about installation of any network component, much less installation of specifically a user node, or installation of a user node of a fixed wireless network. Instead, the functionality of 
Examiner respectfully disagreed with applicant’s arguments. First, Gelfand was cited to teach “a mobile application using position information” while Smith was cited to teach “an application using position information for service nodes to facilitate installation of the user node”. Furthermore, Gelfand’s mobile application and the POI are not limited by “business category”. See [0058] Furthermore, in one embodiment, the BS 44 may be considered as another AP 62. As will be appreciated, by directly or indirectly connecting the mobile terminals 10 and the computing system 52, the visual map server 54, and/or any of a number of other devices, to the Internet 50, the mobile terminals 10 can communicate with one another, the computing system, 52 and/or the visual map server 54 as well as the point-of-interest (POI) shop server 51, etc., to thereby carry out various functions of the mobile terminals 10, such as to transmit data, content or the like to, and/or receive content, data or the like from, the computing system 52. For example, the visual map server 54, may provide map data, by way of map server 96, of FIG. 3, relating to a geographical area of one or more mobile terminals 10 or one or more POIs. Additionally, the visual map server 54 may perform comparisons with images or video clips taken by the camera module 36 and determine whether these images or video clips are stored in the visual map server 54. Furthermore, the visual map server 54 may store, by way of centralized POI database server 74, of FIG. 3, various types of information, including location, relating to one or more POIs that may be associated with one or more images or video clips which are captured by the camera module 36. The information relating to one or more POIs may be linked to one or more visual tags which may be transmitted to a mobile terminal 10 for display. Moreover, the point-of-interest shop server 51 may store data regarding the geographic location of one or more POI shops and may store data pertaining to various points-of-interest including but not limited to location of a POI, category of a POI, (e.g., coffee shops or restaurants, sporting venue, concerts, etc.) product information relative to a POI, and the like. The visual map server 54 may transmit and receive information from the point-of interest server 51 and communicate with a mobile terminal 10 via the Internet 50.
[0060] An exemplary embodiment of the invention will now be described with reference to FIG. 3 in which certain elements of a visual search system for improving an online mapping application that is integrated with a mobile visual search application (i.e., hybrid) is shown. .. However, it should be noted that the system of FIG. 3 may also be employed on a variety of other devices, both mobile and fixed, and therefore, embodiments of the present invention should not be limited to application on devices such as the mobile terminal 10 of FIG. 1 although an exemplary embodiment of the invention will be described in greater detail below in the context of application in a mobile terminal. Such description below is given by way of example and not of limitation. … Furthermore, the system of FIG. 3 may be employed on a device, component, element or module of the mobile terminal 10. It should also be noted that while FIG. 3 illustrates one example of a configuration of the visual search system, numerous other configurations may also be used to implement the present invention.
Moreover, Smith discloses “an application using position information for service nodes to facilitate installation of the user node” on [0075-0076], [279], [289], [292], [325] and [333-335]. In particular, [0333] FIG. 29 includes dead reckoning for use with fixed infrastructure devices, not because the FID are moving, but because when they are initially installed, dead reckoning could be used to help determine the initial latitude, longitude, and/or altitude for the device as it gets moved toward the install point. For example, if the FID is to be installed in a GPS stressed environment then an initial GPS fix can be obtained prior to entering the GPS stressed environment. The FID is then moved into the GSP stressed environment for installation having dead reckoning used to provide one method of making latitude, longitude, and/or altitude adjustments for its move to the new location. This can also be used where the object the FID is affixed to moves, such as a building having moved due to an earthquake, or taller buildings where the communication devices are mounted on the upper floors that may sway, or relocation, repair or improvement of the FID or what the FID is affixed to. …”
[0275] “… In various embodiments, the CBSD 2202 may be a mobile or fixed infrastructure node or device (e.g., FID, FIN, eNodeB, etc.).”  
Examiner interprets CBSD as network components.
Note that, the present claims 1 and 15  only recites “mobile application using position information for service nodes to facilitate installation of the user node” without specific detail for “facilitate installation of the user node”. Therefore, under broadest reasonable interpretation, examiner interpret “application using position information for service nodes to facilitate installation of the user node” as application using any kind of position information related to service nodes (e.g. before or after installation) for adjusting or changing the installation of the user node (e.g. before or after installation). Moreover, claims 12 and 26 did not recite any limitation of “using position information for service nodes to facilitate installation of the user node”. Instead, claims 12 and 26 recite n re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, examiner provided a motivation and reason of combining the search application of Gelfand with the application of Smith on page 8 Non-Final mailed 11/12/2021. As mentioned in the previous office action, this combination improve user’s experience (e.g. visualization in mobile device) in search location for different interests (e.g. service /user nodes). As mentioned in Smith [291] Positional location improvement enables improved situation awareness, improved telemetry, and improved overall communication with the incident commander. [293] Providing accurate location position information for wireless fixed infrastructure devices, to include coordinates such as latitude, longitude, as well as altitude, is also of growing importance for wireless service providers, mobile advertisers, and public safety application. It would be useful to have this feature “providing accurate location position information in a mobile application” for use in wireless service providers, mobile advertisers, and public safety application.
In addition, both prior arts are teaching searching feature using position information, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the search application of Smith in Gelfand’s invention (i.e. visual search/mapping in a mobile device), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). 
Applicant made arguments on page 14-16 Remarks filed on 2/11/2022 that are similar as above discussion. See above for examiner’s response. In order to clarify examiner’s interpretation and consideration, additional explanation are added in the following rejection.
In summary, applicant’s argument are not persuasive. Therefore, 103 rejection is maintained.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36 recites “Claim 36. The system of claim 36 …” Correction is required. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-24, 26-29, 31-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand et al (US 2008/0268876 A1) hereinafter Gelfand, in view of Smith (US 2017/0180938 A1).

Claim 1. A system for facilitating installation of a user node in a fixed wireless data network, the system comprising: Gelfand discloses a mobile computing device for executing a mobile application, the mobile computing device comprising a display for presenting a graphical user interface, the mobile application using position information 
Gelfand: [0048] “The mobile terminal 10 also comprises a user interface including an output device such as a conventional earphone or speaker 24, a ringer 22, a 
Gelfand: [0050] “The mobile terminal 10 may further include a GPS module 70 in communication with the controller 20. The GPS module 70 may be any means for locating the position of the mobile terminal 10. Additionally, the GPS module 70 may be any means for locating the position of point-of-interests (POIs), in images captured by the camera module 36, such as for example, shops, bookstores, restaurants, coffee shops, department stores and other businesses and the like. As such, points-of-interest as used herein may include any entity of interest to a user, such as products and other objects and the like. The GPS module 70 may include all hardware for locating the position of a mobile terminal or a POI in an image. Alternatively or additionally, the GPS module 70 may utilize a memory device of the mobile terminal 10 to store instructions for execution by the controller 20 in the form of software necessary to determine the position of the mobile terminal or an image of a POI. [correspond to the mobile application using position information] Additionally, the GPS module 70 is capable of 

Gelfand does not appear to explicitly disclose service nodes to facilitate installation of the user node.  

However, Smith discloses the application using position information for service nodes to facilitate installation of the user node [0075-0076] “FIG. 2 illustrates an example communication system 200 suitable for implementing a network centric approach for determining the location of a wireless device 102 in accordance with various embodiments. The wireless device 102 may include a circuitry for wirelessly sending and receiving radio signals. The communication system 200 may include a plurality of radio access points 204, 206 having installed thereon additional radio equipment 208 for measuring the location of the wireless devices in the communication system. For example, the wireless device 102 may transmit radio signals for reception by one or more (e.g., typically three) radio access points 204, and the radio access points may receive the transmitted signals and measure the signal strength and/or radio energy of the received signals to identify the location of the wireless device 102. In an embodiment, the radio access points 204 may be configured to determine the location of the wireless device relative to a known location of a network component, such as the  For example, the radio equipment on one or more of the radio access points 204 may measure how long it takes for the radio signal to travel from the wireless device 102 to another radio access point 206, and using trilateration techniques (e.g., time of arrival, angle of arrival, or a combination thereof), the wireless device 102 or a network server 210 may estimate the location of the wireless device 102 to within an accuracy of 100 to 300 meters. Once the network has estimated the latitude and longitude coordinates of the wireless device 102, this information can be used to determine the geo-spatial location of the wireless device 102, which may be communicated to other systems, servers or components via the Internet 114”.
[0279] “The various embodiments may also include devices, systems and solutions that implement or use a non-manual (automated) systems, methods, process or procedures in order to accurately define the geo-location of a CBSD 2202 at installation and/or in the event of a subsequent movement of the CBSD 2202. [correspond to service node] The various embodiments may define and update the geo-location of the of a CBSD 2202 in a GPS stressed environment without manual intervention by a professional installer or maintenance team.”
[0289] “For example, a wireless device 102 may be configured to determine its approximate location (e.g., by using any of the techniques above to generate an initial 
[0292] “Various embodiments include methods, and mobile computing devices configured to implement the methods, of determining a location of a wireless device for positional location improvement.”
Gelfand and Smith are analogous art because they are from the “same field of endeavor” searching application.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gelfand and Smith before him or her, to modify the search application of Gelfand to include the application of searching location of fixed wireless CBSD nodes of Smith because this combination improve user’s experience (e.g. visualization in mobile device) in search location for different interests (e.g. service /user nodes).
 wireless service providers, mobile advertisers, and public safety application.
Therefore, it would have been obvious to combine Gelfand and Smith to obtain the invention as specified in the instant claim(s).

Regarding Claim 15, the same ground of rejection is made as discussed above for substantially similar rationale. 


Claim 2 and 16
Smith discloses wherein the position information for the service nodes includes the position of the service nodes with respect to the mobile computing device.  
Smith [0289] “For example, a wireless device 102 [correspond to mobile computing device] may be configured to determine its approximate location (e.g., by using any of the techniques above to generate an initial location waypoint, etc.), group itself with a CBSD 2202 in close proximity to form a communication group, and send its approximate location (e.g., initial location waypoint) to all CBSDs 2202 [correspond to servicer nodes] in the communication group. In response, the wireless device 102 may receive location information from one or more of the CBSDs 2202 in the communication group. The wireless device 102 may determine a more precise location (e.g., a final location waypoint) based on a combination of its determined approximate location (initial location waypoint) and the location information received from the CBSD 2202. Similarly, the CBSD 2202 may be configured to generate a final location waypoint based on a combination of locally determined location information (e.g., initial location waypoint) and information received from the wireless devices 102 and other CBSDs 2202.”
Smith [0292] “Various embodiments include methods, and mobile computing devices configured to implement the methods, of determining a location of a wireless device for positional location improvement.”

Claim 3 and 17
Gelfand discloses wherein the position information is generated based on global navigation satellite system location data for the mobile computing device.  


Claim 4 and 18
Smith discloses wherein the position information for the service nodes includes area of coverage information for the service nodes.  
Smith [0075-0076] “In an embodiment, the radio access points 204 may be configured to determine the location of the wireless device relative to a known location of a network component, such as the illustrated radio access point 206. [correspond to service nodes] In this manner, the additional radio equipment 208 installed on the radio access points 204, 206 provides the communication system 200 with similar functionality as is provided by a GPS receiver for signals received from the wireless device. For example, the radio equipment on one or more of the radio access points 204 may measure how long it takes for the radio signal to travel from the wireless device 102 to another radio access point 206, and using trilateration techniques (e.g., time of arrival, angle of arrival, or a combination thereof), the wireless device 102 or a network server 210 may estimate the location of the wireless device 102 to within an accuracy of 100 to 300 meters. [correspond to area of coverage information for the service nodes] Once the network has estimated the latitude and longitude coordinates of the wireless device 102, this information can be used to determine the geo-spatial location of the wireless device 102, which may be communicated to other systems, servers or components via the Internet 114”.


Claim 5 and 19
Gelfand discloses wherein the display presents graphical elements representing the service nodes in different positions based on the position information.  
Gelfand: [0020]” Systems, methods, devices and computer program products of exemplary alternative embodiments of the present invention provide robust mobile visual search applications displaying relevant information regarding points-of-interest pointed to by a camera of a mobile terminal. The systems, methods, devices and computer program products of the exemplary alternative embodiments of the present invention also provide mapping applications for a mobile terminal and can display 
Gelfand: [0022] “In one exemplary embodiment, a method for switching between camera and map views of a terminal is provided. The method includes capturing an image of one or more objects and analyzing data associated with the image to identify an object of the image. The method further includes receiving information that is associated with an object of the images and displaying the information that is associated with the object.”
The point of interest or object correspond to the service nodes.

Claim 6 and 20
Gelfand discloses wherein the mobile application renders image data depicting a surrounding area captured by a camera of the mobile computing device on the display with graphical elements overlaid on the image data in different positions with respect to regions of the image data corresponding to positions of the service nodes.  
Gelfand: [0051] “The mobile terminal may also include a unified mobile visual search/mapping client 68 (also referred to herein as visual search client). The unified mobile visual search/mapping client 68 may include a mapping module 99 and a mobile  The mobile visual search engine 97 is also capable of receiving location and position information of the mobile terminal 10 as well as the position of POIs and is capable of recognizing or identifying POIs. In this regard, the mobile visual search engine 97 may identify a POI, either by a recognition process or by location. For instance, the location of the POI may be identified, for example, by setting the coordinates of the POI equal to the GPS coordinates of the camera module capturing the image of the POI, or based on the GPS coordinates of the camera module plus an offset based on the direction that the camera module is pointing, or by recognizing some object within an image based on image recognition and determining that the object has a predefined location, or in any other suitable manner. [correspond to regions of the image data corresponding to positions of the service nodes] The mobile visual search engine 97 is also capable of enabling a user of the mobile terminal 10 to select from a list of several actions that are relevant to a respective POI. For example, one of the actions may include but is not limited to searching for other similar POIs (i.e., candidates) within a geographic area. These similar POIs may be stored in a 

Claim 7 and 21
Gelfand discloses wherein the mobile application superimposes the graphical elements into a field of view of a user via the display in different positions with respect to visible portions of the surrounding area in the field of view of the user Page 25 of SpecificationDocket: 0327.0020US1 based on image data captured by a camera of the mobile computing device and the position information.  
Gelfand: [0051] “The mobile terminal may also include a unified mobile visual search/mapping client 68 (also referred to herein as visual search client). The unified mobile visual search/mapping client 68 may include a mapping module 99 and a mobile visual search engine 97 (also referred to herein as mobile visual search module). The unified mobile visual search/mapping client 68 may include any means of hardware and or software, being executed by controller 20, capable of recognizing points-of-interest when the mobile terminal 10 is pointed at POIs or when the POIs are in the line of sight of the camera module 36 or when the POIs are captured in an image by the camera module. The mobile visual search engine 97 is also capable of receiving location and position information of the mobile terminal 10 as well as the position of POIs and is capable of recognizing or identifying POIs. In this regard, the mobile visual search 


Claim 8 and 22
Gelfand discloses wherein the different positions of the graphical elements representing the service nodes are based on geometric information of the mobile computing device and an area surrounding the mobile computing device.  
Gelfand: [0051] “The mobile terminal may also include a unified mobile visual search/mapping client 68 (also referred to herein as visual search client). The unified mobile visual search/mapping client 68 may include a mapping module 99 and a mobile visual search engine 97 (also referred to herein as mobile visual search module). The unified mobile visual search/mapping client 68 may include any means of hardware and or software, being executed by controller 20, capable of recognizing points-of-interest when the mobile terminal 10 is pointed at POIs or when the POIs are in the line of sight of the camera module 36 or when the POIs are captured in an image by the camera module. The mobile visual search engine 97 is also capable of receiving location and position information of the mobile terminal 10 as well as the position of POIs and is capable of recognizing or identifying POIs. In this regard, the mobile visual search engine 97 may identify a POI, either by a recognition process or by location. For instance, the location of the POI may be identified, for example, by setting the coordinates of the POI equal to the GPS coordinates of the camera module capturing the image of the POI, or based on the GPS coordinates of the camera module plus an offset based on the direction that the camera module is pointing, or by recognizing some object within an image based on image recognition and determining that the object has a predefined location, or in any other suitable manner. The mobile visual search engine 97 is also capable of enabling a user of the mobile terminal 10 to select 
A set of visual tags correspond to the different positions of the graphical elements.
Gelfand: [0065] “Referring now to FIG. 6, FIG. 6 shows a map view with superimposed POIs 55 and visual tags 53. The pegs in the map correspond to relevant points-of-interest 55 and the visual tag(s) 53 shows an enlarged image relative to a POI(s). The visual tag 53 may contain information about the image, displayed therein. The map view 59 of the camera module 36 is also beneficial if there are no visual tags 53 in the user's immediate visible area, given that the map view provides indications of where the nearest visual tags/POIs are located.”

Claim 9 and 23
Gelfand discloses wherein visual characteristics of the graphical elements representing the service nodes are based on recommendation information for the service nodes.  
Gelfand: [0068-0069] “The visual tags 53 are dynamic in nature and can depend on the preferences of a user. [correspond to visual characteristics of the graphical elements  For instance, if a user sets a POI to be a product such as a plasma television sold at a particular store and the store subsequently ceases to continue selling the product, the user may want to update or revise his/her user preferences to a POI which currently sells the plasma television. Additionally, if a POI is a product which changes locations or positions, an owner of the product might want to update the product information associated with the POI and as a result of this change or modification, an updated or revised visual tag 53 is also generated. As noted above, if the display of the mobile device shows all POIs on the map view of the display 28 of the mobile terminal 10, the display of the map view may be over-crowded. However, if a user is only interested in some types of POIs, for example, coffee shops and/or Chinese restaurants, then the unified mobile visual search/mapping module 68 should be invoked by the user to only display POIs of interest in the map view, in this example additional coffee shops and Chinese restaurants. In this regard, user interest in a specified category of POIs significantly reduces the number of POIs that may be displayed in the map view. In addition, the user of the mobile terminal is able to easily manage his/her POI preferences in a user profile that is stored in a memory element of the mobile terminal 10 such as volatile memory 40 and/or non-volatile memory 42. In an exemplary embodiment of the system of FIG. 3, there are two classes of visual tags consisting of: (1) general POIs such as, for example, stores and restaurants that come with existing mapping applications and give the user an idea of interesting places in his/her surrounding area; and (2) transient tags such as visual tag information about products within a given store, which are only relevant when the user is in the immediate 
[0088] “It should be pointed out that the advertiser(s) could pay an operator of the visual search server for the service of sending the advertisements to the user of the mobile terminal 1O. Moreover, it should also be pointed out that the brand availability implementation impacts both a change in a service recommendation system and in the visual search database which stores objects and associated content. [correspond to visual characteristics of the graphical elements are based on recommendation information for the service nodes]  In other words, the brand availability implementation allows advertisers to change a service request from the visual search client and also the objects used in the visual search database, for instance the advertisers must provide their logos, video clips, audio data, text messages and the like into the visual search database, which are associated with meta-information.”
Examiner considers the service recommendation system provide recommendation information according to the user request such as more precise location/position of the POI (i.e. service node). See Smith [237] for recommendation information.

Claim 10 and 24
Smith discloses wherein the recommendation information includes whether the service nodes are recommended and/or recommended heights of installation of the user node.  


Smith [0284] “In some embodiments, the sensor hub 2402 may be, or may include, a context hub, sensor network, or an Internet of things (IOT) device having communications circuitry (e.g., RAN chip) and direct or indirect access to information generated by various sensors. In some embodiments, the sensor hub 2402 may be used as a dead reckoning device/component that may enables the initiation of initial tracking from a location to the final installation point so that a more precise latitude, longitude, and altitude position may be made available to the CBSD 2202. This allows the CBSD 2202 to relay more precise location information (e.g., a final location waypoint, etc.) to the LTE O&M, LTE SON, and CBRS spectrum access system controller (e.g., SAS 2204).” [correspond to recommended heights of installation of the user node]

Claim 12. A system for facilitating the installation of a user node in a fixed wireless data network, the system comprising: 
Gelfand discloses a mobile computing device for executing a mobile application and rendering a graphical user interface on a touchscreen display of the mobile computing device, 
Gelfand: [0048] “The mobile terminal 10 also comprises a user interface including an output device such as a conventional earphone or speaker 24, a ringer 22, a microphone 26, a display 28, and a user input interface, all of which are coupled to the controller 20. The user input interface, which allows the mobile terminal 10 to receive data, may include any of a number of devices allowing the mobile terminal 10 to receive data, such as a keypad 30, a touch display (not shown) or other input device. In embodiments including the keypad 30, the keypad 30 may include the conventional numeric (0-9) and related keys (#, *), and other keys used for operating the mobile terminal 10. Alternatively, the keypad 30 may include a conventional QWERTY keypad. The mobile terminal 10 further includes a battery 34, such as a vibrating battery pack, for powering various circuits that are required to operate the mobile terminal 10, as well as optionally providing mechanical vibration as a detectable output.”
Gelfand discloses the mobile application generating geometric information for the mobile computing device and an area surrounding the mobile computing device,
Gelfand: [0050] “The mobile terminal 10 may further include a GPS module 70 in communication with the controller 20. The GPS module 70 may be any means for locating the position of the mobile terminal 10. Additionally, the GPS module 70 may be 
Gelfand discloses the graphical user interface displaying image data captured by a camera of the mobile computing device and displaying a graphical element in a position with respect to the image data, based on the geometric information.  
Gelfand: [0051] “The mobile terminal may also include a unified mobile visual search/mapping client 68 (also referred to herein as visual search client). The unified mobile visual search/mapping client 68 may include a mapping module 99 and a mobile visual search engine 97 (also referred to herein as mobile visual search module). The unified mobile visual search/mapping client 68 may include any means of hardware and 
Graphical element correspond to visual tag.

Gelfand does not appear to explicitly disclose the user node.  

However, Smith discloses the user node [0289] “For example, a wireless device 102 may be configured to determine its approximate location (e.g., by using any of the techniques above to generate an initial location waypoint, etc.), group itself with a CBSD 2202 in close proximity to form a communication group, and send its approximate location (e.g., initial location waypoint) to all CBSDs 2202 in the communication group. In response, the wireless device 102 may receive location information from one or more of the CBSDs 2202 in the communication group. The wireless device 102 may determine a more precise location (e.g., a final location waypoint) based on a combination of its determined approximate location (initial location waypoint) and the location information received from the CBSD 2202. Similarly, the CBSD 2202 may be configured to generate a final location waypoint based on a combination of locally determined location information (e.g., initial location waypoint) and information received from the wireless devices 102 and other CBSDs 2202.” [correspond to the user node]
[0292] “Various embodiments include methods, and mobile computing devices configured to implement the methods, of determining a location of a wireless device for positional location improvement.”
Gelfand and Smith are analogous art because they are from the “same field of endeavor” searching application.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gelfand and Smith 
The suggestion/motivation for doing so would have been Smith: [0291] “Positional location improvement enables improved situation awareness, improved telemetry, and improved overall communication with the incident commander. … [0293] “…. Providing accurate location position information for wireless fixed infrastructure devices, to include coordinates such as latitude, longitude, as well as altitude, is also of growing importance for wireless service providers, mobile advertisers, and public safety application.” It would be useful to have this feature “providing accurate location position information in a mobile application” for use in wireless service providers, mobile advertisers, and public safety application.
Therefore, it would have been obvious to combine Gelfand and Smith to obtain the invention as specified in the instant claim(s).

Regarding Claim 26, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 13 and 27 
Gelfand discloses wherein visual characteristics of the graphical element representing the user node are based on input detected by the graphical user interface.  
 For instance, if a user sets a POI to be a product such as a plasma television sold at a particular store and the store subsequently ceases to continue selling the product, the user may want to update or revise his/her user preferences to a POI which currently sells the plasma television. Additionally, if a POI is a product which changes locations or positions, an owner of the product might want to update the product information associated with the POI and as a result of this change or modification, an updated or revised visual tag 53 is also generated. As noted above, if the display of the mobile device shows all POIs on the map view of the display 28 of the mobile terminal 10, the display of the map view may be over-crowded. However, if a user is only interested in some types of POIs, for example, coffee shops and/or Chinese restaurants, then the unified mobile visual search/mapping module 68 should be invoked by the user to only display POIs of interest in the map view, in this example additional coffee shops and Chinese restaurants. In this regard, user interest in a specified category of POIs significantly reduces the number of POIs that may be displayed in the map view. In addition, the user of the mobile terminal is able to easily manage his/her POI preferences in a user profile that is stored in a memory element of the mobile terminal 10 such as volatile memory 40 and/or non-volatile memory 42. In an exemplary embodiment of the system of FIG. 3, there are two classes of visual tags consisting of: (1) general POIs such as, for example, stores and restaurants that come with existing mapping applications and give the user an idea of interesting places in his/her surrounding area; and (2) transient 
The data of the user node of Smith is used in combination with the method of Gelfand.

Claim 14 and 28
Gelfand discloses wherein the mobile application generates and stores an image depicting the image data and the graphical element representing the user node that were displayed by the graphical user interface.  
Gelfand: [0051] “The mobile terminal may also include a unified mobile visual search/mapping client 68 (also referred to herein as visual search client). The unified mobile visual search/mapping client 68 may include a mapping module 99 and a mobile visual search engine 97 (also referred to herein as mobile visual search module). The unified mobile visual search/mapping client 68 may include any means of hardware and or software, being executed by controller 20, capable of recognizing points-of-interest when the mobile terminal 10 is pointed at POIs or when the POIs are in the line of sight of the camera module 36 or when the POIs are captured in an image by the camera module. [correspond to the mobile application generates and stores an image depicting the image data] The mobile visual search engine 97 is also capable of receiving location and position information of the mobile terminal 10 as well as the position of POIs and is capable of recognizing or identifying POIs. In this regard, the mobile visual search 

Claim 29. (New) The system of claim 1, Smith discloses wherein the application uses the position information for the service nodes to facilitate the installation of the user node by providing recommendation information for the service nodes.  


Claim 31. (New) The system of claim 29, Smith discloses wherein the recommendation information includes whether service nodes are recommended and/or recommended heights of installation of the user node.  
Smith [0237] “In some embodiments, the wireless device may be configured to receive location information as one or more waypoints. A waypoint may be an information structure that includes one or more information fields, component vectors, location information, position information, coordinate information, etc. In some embodiments, each waypoint may include coordinate values (e.g., x and y coordinates, latitude and longitude values, etc.), an altitude value, a time value, a timestamp, ranking values, confidence values, precision values, a range value, and an information type identifier (e.g., GPS, Loran C, sensor, combined, etc.). The coordinate and altitude value may identify the three-dimensional location of the corresponding external device. The timestamp may identify the time that the location was determined/captured. The range value may identify a distance between the external device and the mobile device. In various embodiments, a waypoint may be, may represent, or may include any or all of a location estimate value, a location set, a location estimation set, an initial position, an initial position value, an initial location value, a current coordinate position, an initial location accuracy value, location information, local position information, distance information, external position information, externally determined location information, proximity position information, one or more threshold values, a trilateration position value, a trilateration variance value, dead reckoning location information, a best stride length estimate, a best altitude estimate, a best compass heading estimate, final location information, a final location estimation set, a final location value, a best location 
Smith [0240] In some embodiments, the wireless device may be configured to compute the more precise location information (or final location waypoint) by using horizontal data to determine a position relative to the Earth's surface, using vertical data to determine a height of the position relative to sea level, and generating three-dimensional location and position information based on the determined position and determined height. The wireless device may use the computed more precise location information or generated location and position information (e.g., in conjunction with the location information collected from the plurality of wireless devices) to determine or compute the more precise location information (or final location waypoint), and to provide a location based service (e.g., emergency location services, commercial location services, internal location services, lawful intercept location services, etc.) based on the more precise location information.”
Smith [0284] “In some embodiments, the sensor hub 2402 may be, or may include, a context hub, sensor network, or an Internet of things (IOT) device having communications circuitry (e.g., RAN chip) and direct or indirect access to information generated by various sensors. In some embodiments, the sensor hub 2402 may be used as a dead reckoning device/component that may enables the initiation of initial tracking from a location to the final installation point so that a more precise latitude, longitude, and altitude position may be made available to the CBSD 2202. This allows the CBSD 2202 to relay more precise location information (e.g., a final location waypoint, etc.) to the LTE O&M, LTE SON, and CBRS spectrum access system 

Claim 32. (New) The system of claim 1, Smith discloses wherein the application uses the position information for the service nodes to facilitate the installation of the user node by providing location information for nearby service nodes.  
Smith [0075-0076] “In an embodiment, the radio access points 204 may be configured to determine the location of the wireless device relative to a known location of a network component, such as the illustrated radio access point 206. [correspond to service nodes] In this manner, the additional radio equipment 208 installed on the radio access points 204, 206 provides the communication system 200 with similar functionality as is provided by a GPS receiver for signals received from the wireless device. For example, the radio equipment on one or more of the radio access points 204 may measure how long it takes for the radio signal to travel from the wireless device 102 to another radio access point 206, and using trilateration techniques (e.g., time of arrival, angle of arrival, or a combination thereof), the wireless device 102 or a network server 210 may estimate the location of the wireless device 102 to within an accuracy of 100 to 300 meters. [correspond to area of coverage information for the service nodes] Once the network has estimated the latitude and longitude coordinates of the wireless device 102, this information can be used to determine the geo-spatial location of the wireless device 102, which may be communicated to other systems, servers or components via the Internet 114”.
Smith [0289] “For example, a wireless device 102 may be configured to determine its approximate location (e.g., by using any of the techniques above to generate an initial 

Claim 35. (New) The system of claim 12, Gelfand discloses wherein the image data captured by the camera and displayed by the graphical user interface depicts the surrounding area, and the graphical element representing the user node is a virtual antenna overlaid on the displayed image data.  
Gelfand: [0051] “The mobile terminal may also include a unified mobile visual search/mapping client 68 (also referred to herein as visual search client). The unified mobile visual search/mapping client 68 may include a mapping module 99 and a mobile visual search engine 97 (also referred to herein as mobile visual search module). … Additionally, the mapping module 99 may launch the third person map view (also referred to herein as camera view) and the first person camera view (also referred to herein as camera view) of the camera module 36. The camera view when executed 
The graphical element representing the user node correspond to visual tag.
Gelfand [0099]” Access to Global links: The access to global links implementation relates to the global links in which the visual search database and/or the visual search server contains a pre-determined set of global objects and associated tags that are independent of a particular location of a mobile terminal, or any other contextual information. For example, objects stored in the visual search database 51 or the visual search server 54, by a content provider or an operator, related to weather, news, stock quotes, etc. are typically independent of a particular image captured by a user of mobile terminal or contextual information. These objects may also be stored in a memory element of the mobile terminal 10 to facilitate efficient look-up and avoidance of round-tripping to the visual search server and/or the visual search database. As used herein, global links include but are not limited to physical objects which may serve as symbols for certain things and which are created by a content provider or an operator irrespective of objects or images created or generated by an advertiser or the like. [correspond to a virtual antenna overlaid on the displayed image data] For instance, an object pre-stored in the visual search database 51 and/or the visual search server 54 may be the sky (for e.g.) and the sky may serve as a symbol for weather. In this regard, the object of the sky serves as a global link. The sky is global in the sense that a content provider or an operator of the visual search database 51 and/or the visual search server 54 may load a corresponding object of the sky into the database 51 and the server 54, irrespective of objects loaded into visual search database 51 by an advertiser(s). Another example of a global link could be objects such as street signs 
The symbol include any representation of the object such as antenna, book and etc.

Claim 36. (New) The system of claim 36, Gelfand discloses wherein the mobile application generates and stores an image depicting the virtual antenna as it would look once installed.
Gelfand [0099]” Access to Global links: The access to global links implementation relates to the global links in which the visual search database and/or the visual search server contains a pre-determined set of global objects and associated tags that are independent of a particular location of a mobile terminal, or any other contextual information. For example, objects stored in the visual search database 51 or the visual search server 54, by a content provider or an operator, related to weather, news, stock quotes, etc. are typically independent of a particular image captured by a user of mobile terminal or contextual information. These objects may also be stored in a memory element of the mobile terminal 10 to facilitate efficient look-up and avoidance of round-tripping to the visual search server and/or the visual search database. As used herein, global links include but are not limited to physical objects which may serve as symbols for certain things and which are created by a content provider or an operator 
The symbol include any representation of the object such as antenna, book and etc.


Allowable Subject Matter
Claims 11, 25, 30 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Gelfand et al (US 2008/0268876 A1) teaches a method of utilizing a camera of a mobile terminal as a user interface for search applications and online service. The system consists of an apparatus that includes a processor that is configured to capture an image of one or more objects and analyze data of the image to identify an object(s) of the image. The processor is further configured to receive information that is associated with at least one object of the images and display the information that is associated with the image. 
Smith (US 2017/0180938 A1) teaches a method of determining a precise location of a fixed wireless device and providing an enhanced location based service (eLBS).
Jiang et al (NPL: Indoor mobile localization based on Wi-Fi fingerprint’s important access point, 2015) teaches a Wi-Fi fingerprint-based positioning algorithm with important access points to estimate the position of mobile phone by analyzing the experimental test of indoor Wi-Fi signal.
Feldman (US 10517021 B2) teaches data usage of the telephone network. 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 11, 25 and 30: “wherein the recommendation information is based on usage information for the service nodes”
Claim 33: “wherein the fixed wireless data network includes user nodes installed at premises and service nodes distributed throughout a geographical area at varying distances from the premises, and the user node for which the mobile application facilitates installation is to be installed at a premises”
in combination with the remaining elements and features of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148